DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending. 
Restriction is required under 35 U.S.C. §121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14 and 21-27, drawn to a chemical compound, molecule, and a method of making a chemical compound of the Formula

    PNG
    media_image1.png
    138
    247
    media_image1.png
    Greyscale
, classified in at least C07D 213/02.
Group II, claims 15-20, drawn to a composition for treating a cancer cell using a chemical compound of the Formula

    PNG
    media_image1.png
    138
    247
    media_image1.png
    Greyscale
, classified in at least A61K 31/44. 
Group III, claim 28, drawn to a method of making oxidative state derivative of atpenin A5 using the reactive steps: 

    PNG
    media_image2.png
    336
    761
    media_image2.png
    Greyscale
, classified in at least C07D213/04. 
Group IV, claim 29, drawn to a method of making a methyl ester derivative of atpenin 5 using the reactive steps: 

    PNG
    media_image3.png
    434
    616
    media_image3.png
    Greyscale
, classified in at least C07D213/04. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the chemical compound lacks the requirements of Unity of Invention for a Markush group.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The chemical compounds of claim 1 are not regarded as being of similar nature because of the numerous substitutable structural cores encompassed by this structure. Specifically, each of X, Y, R’ and R” can combine to form varying moieties. The common core structure is as follows:  

    PNG
    media_image4.png
    94
    133
    media_image4.png
    Greyscale
.
It is noted that the International Searching Authority found the claims to be anticipated by Wang et al.  Therefore, the chemical compound cannot serve as a special technical feature to confer Unity of Invention.  The chemical compound is not novel. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are the subgenera that are characterized by particular values for the many options for substitutable cyclic moieties.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 5-8, 12-14, 21, and 25-27 are generic.
The examiner has required restriction between product claims and process claims. If applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims shall be considered for rejoinder. In order for a nonelected process invention to be rejoined, all claims directed to that process invention must include all the limitations of an allowable product claim.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, 102, 103, and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in loss of right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Edwin Flores on April 28, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14 and 21-27.  At claim 2, compound 16c is the preferred species.  The compound is depicted as follows: 

    PNG
    media_image5.png
    205
    306
    media_image5.png
    Greyscale
 .   
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 and 28-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claims 1-14 and 21-27 are confusing as presented.  These claims refer to the composition comprising.  Additionally, the claims refer to compounds with an intended use which have no patentable weight.  Clarification is appreciated.
At claims 1, 8, and 21, the term, nonyl, is misspelled.  Correction is appreciated. 

At claims 1, 8, and 21, applicants are queried about the substitution of R” (alone or with an aromatic substituent)?  See claims 2, 9, and 22 which refer to 5-hydroxybutyl and 5-OBn butyl.  Clarification is appreciated. 

At claims 1, 8, and 21, clarification is needed for the bonding of Y.  It appears that a double bond is need.  Correction is appreciated. 
Claims 1 and 8 refer to “derivate selected from”; however, there is only one selection to be made.  Clarification is appreciated.  
Claim 9 refers to the composition of claim 8.  Correction is appreciated. 
Claims 1-6 and 21-26 are essential duplicates.  Clarification is appreciated.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al (Reference 40, cited by Applicants) which has been cited on the International Search Report (Reference 12, cited by Applicants).
           The instantly claimed compounds are taught.    At page 16, see the formula.  The chemical compound is depicted as follows: 

    PNG
    media_image6.png
    255
    404
    media_image6.png
    Greyscale
.
		The claims are fully met when X and R’ are H and R” is 2-furan, pentyl, hexyl, octyl, nonyl, decyl, or dodecyl.  At page 25, see the reaction scheme.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Omura et al. (Reference A, cited by the Applicants)].
           The instantly claimed compounds are taught.    At page 2, 2nd column, see the compound of formula (I).  The chemical compound is depicted as follows:
    PNG
    media_image7.png
    296
    642
    media_image7.png
    Greyscale

	The claims are fully met when R is alky or alkenyl. 
The Information Disclosure Statement filed January 29, 2021 has been considered.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                            
                                                                                     /Zinna Northington Davis/

Zinna Northington DavisPrimary Examiner, Art Unit 1625                                                                                                                                                                                                                                                                                                                                                                                                            

Znd
05.10.2022